Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant's response, filed 24 January 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Status of Claims
Claims 1-5, 8-11, 23, 49-51, and 54-57 are currently pending and have been examined.
Claims 1 and 49 have been amended.
Claims 1-5, 8-11, 23, 49-51, and 54-57 have been rejected.

Priority
The instant application does not claim the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c) to any prior applications. Accordingly, the effective filing date for the instant application is 24 March 2018.

Objections
Claim 50 is objected to for the following informalities:
wherein the obtained information appropriate drug treatment regimen is improper English and should read wherein the obtained appropriate drug treatment regimen.
Appropriate correction is required.


Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 23, 49-51, and 54-57 are rejected under 35 U.S.C. 103 as being unpatentable over Cossler et al. (US Patent App No 2018/0182475)[hereinafter Cossler] in view of Seetal Dodd et al., Application of the Gradient Boosted method in randomised clinical trials: Participant variables that contribute to depression treatment efficacy of duloxetine, SSRIs or placebo, 168 J OF AFFECTIVE DISORDERS 284-293 (2014)[hereinafter Dodd] in further view of Taylor et al., Prediction of In-hospital Mortality in Emergency Department Patients With Sepsis: A Local Big Data–Driven, Machine Learning Approach, 23(3) Academic Emergency Medicine 269-278 (March 2016)[hereinafter Taylor].
As per claim 1, Cossler teaches on the following:
generating and iteratively training a machine-learned prediction model is taught in the Detailed Description in ¶ 0103-106 (teaching on a supervised machine learning model for predicting timing and dosage of certain administered pharmaceuticals for patient);
said dataset including: training clinical variables for the plurality of patients is taught in the Detailed Description in ¶ 0053, ¶ 0103, and ¶ 0106 (teaching on a machine learning model utilizing past patient training data including clinical variables for the training set);
the training clinical variables for a respective patient at a given time indicative of progression state of sepsis in the respective patient at the given time, and is taught in the Detailed Description in ¶ 0053-54, ¶ 0059, ¶ 0067, and ¶ 0032 (teaching on the clinical variables for the patient training set including time-series data related to the patient's clinical diagnosis, treatment administration, progress notes, care plan information, and 
training labels for the plurality of patients, the training labels including at least one positive label for a patient that indicates the drug was effective for the patient, and at least one negative label for another patient that indicates the drug was not effective for the other patient is taught in the Detailed Description in ¶ 0059, ¶ 0082-84, ¶ 0200, and ¶ 0077 (teaching on training labels for the patient training set including positive or negative (erroneous) treatment outcomes - Examiner is interpreting effective under the definition of "fulfilling a specified function in fact, though not formally acknowledged as such", therefore an effective drug would fulfill the function of ensuring a positive outcome);
determining, for each time of a series of times, the candidate patient's clinical variables is taught in the Detailed Description in ¶ 0037, ¶ 0060-61, ¶ 0102, ¶ 0106, and ¶ 0182 (teaching on receiving current time-series patient clinical data for determination of ideal treatment schedule);
wherein the candidate patient's clinical variables for the time include, or are used to determine, a plurality of characteristics of the candidate patient that are indicative of the candidate patient's sepsis progression state at the time is taught in the Detailed Description in ¶ 0049, ¶ 0102, and ¶ 0161 (teaching on the clinical variables for the current patient including time-series data related to the patient's clinical diagnosis, treatment administration, progress notes, care plan information, and lab/pathology report data which may all necessarily indicate disease progression of the patient at a given time);
applying, for each time of the series of times, the machine-learned prediction model … to the plurality of characteristics of the candidate patient to generate a series of predictive values for the candidate patient is taught in the Detailed Description in ¶ 0035-36, ¶ 0030-
the machine-learned prediction model coupled to receive the plurality of characteristics of the candidate patient at a respective time and to output a predictive value indicating whether the drug will be effective for treating sepsis at the respective time; and is taught in the Detailed Description in ¶ 0035-36, ¶ 0030-31, ¶ 0059, and ¶ 0102-104 (teaching on the machine learning model predicting a risk level associated with an event wherein a clinically significant event includes the administering of a particular pharmaceutical at a particular time; a high risk level would indicate a drug is necessary to administer at the given time to ensure a positive outcome for the patient - Examiner is interpreting effective under the definition of "fulfilling a specified function in fact, though not formally acknowledged as such", therefore an effective drug would fulfill the function of ensuring a positive outcome); -AND-
administering the drug to the candidate patient at a timing or a dosage based on the information obtained predictive values from the machine-learned prediction model is taught in the Detailed Description in ¶ 0061, ¶ 0117, and ¶ 0195 (teaching on utilizing the risk level assessment to prompt the performance of administering certain pharmaceuticals at a specific timing and/or dosage for the current patient).
Cossler fails to teach the following limitation of claim 1; Dodd, however, does teach:
configured as a gradient boosted decision tree is taught in the § 2. Method on p. 285 and § I. Introduction on p. 285 (teaching on utilizing a gradient boosted decision tree model for determining treatment effectiveness).

Cossler and Dodd fail to teach the following limitation of claim 1; Taylor, however, does teach:
a method of treating a candidate patient having sepsis, the method comprising is taught in the § Discussion on p. 274 and § Introduction on p. 270 (teaching on a machine learning model utilizing past patient training data to predict outcomes for patient's diagnosed with sepsis (the species to the generic disease genus) specifically providing clinicians real-time, actionable, prognostic information to assist in decision-making); -AND-
wherein the machine-learned prediction model is trained using a dataset of acquired classified anonymized patient health record data obtained from a plurality of patients previously having sepsis is taught in the § Study Protocol: Data Set Creation and Definitions on p. 271, § Discussion on p. 274, Table 1 on p. 272, and Data Supplement S2 (teaching a machine learned model trained on collected, identified and abstracted (wherein data abstraction is treated as synonymous to anonymized as the abstracted characteristic structured data elements in Table 1 & Data Supplement S2 do not include any identifying patient information) past patient training data obtained from past patient's diagnosed and treated for sepsis).
One having ordinary skill in the art at the time the invention was filed would combine the machine learning method for determining timing and dosage of certain administered pharmaceuticals when treating a generic disease of Cossler and Dodd to determine sepsis specific events of Taylor with the motivation of utilizing, for sepsis specifically, “a data-driven approach using a sophisticated machine learning technique 
As per claim 2, the combination of Cossler, Dodd, and Taylor teach on all of the limitations of claim 1. Cossler also teaches:
the method of claim 1, wherein the anonymized patient health record data further includes one or more (i) patient demographics, (ii) measurements of vital signs, (iii) physiological monitor data, (iv) the ward in which the patient is staying, (v) diagnosis and treatment information, (vi) lab test results, (vii) clinical notes, and (viii) patient medical history is taught in the Detailed Description in ¶ 0053-54, ¶ 0059, ¶ 0067, and ¶ 0032 (teaching on the clinical variables for the patient training set including time-series data related to the patient's clinical diagnosis, treatment administration history, progress notes, care plan information, physiological data, health history, vital signs, lab/pathology report data, etc.).
As per claim 3, the combination of Cossler, Dodd, and Taylor teach on all of the limitations of claim 1. Cossler also teaches:
the method of claim 1, wherein the anonymized patient health record data includes the patient population served by a hospital or clinic in terms of patient demographics, rates of disease incidence, or treatment practices is taught in the Detailed Description in ¶ 0033, ¶ 0084 and ¶ 0052-53 (teaching on the past patient training data containing demographic and standards of care within an organization).
As per claim 4, the combination of Cossler, Dodd, and Taylor teach on all of the limitations of claim 1. Cossler also teaches:
the method of claim 1, wherein the anonymized patient health record data is sourced from a database of the plurality of patients, a database of one or more care centers and patient populations, or from a database of multiple care centers and patient populations is 
As per claim 5, the combination of Cossler, Dodd, and Taylor teach on all of the limitations of claim 1. Cossler also teaches:
the method of claim 1, wherein the machine-learned prediction model obtains data from an electronic health records system, and is configured to compare the candidate patient's determined clinical variable data in real time to the dataset of acquired classified anonymized patient health record data is taught in the Detailed Description in ¶ 0082-84 and ¶ 0050 (teaching on the machine learning model obtaining past patient data for use as training data from an electronic health records system and configured to compare the current patient's variable data to the most similar past patients' data set).
As per claim 8, the combination of Cossler, Dodd, and Taylor teach on all of the limitations of claim 5. Cossler also teaches:
the method of claim 5, wherein the machine-learned prediction model is applied to the plurality of characteristics of the candidate patient in real time as data for the candidate patient is entered into medical records of the patient is taught in the Detailed Description in ¶ 0060-61 (teaching on the machine learning model receiving current time-series patient clinical data from the patient's electronic health record as the record is updated in real time).
As per claim 23, the combination of Cossler, Dodd, and Taylor teach on all of the limitations of claim 1. Cossler also teaches:
the method of claim 1, wherein the candidate patient's current clinical variables include one or more of the candidate patient's vitals signs, lab test results, correlations made from lab test results, heart rate, blood pressure, correlations made between heart rate and blood pressure, pulse, ECG, pulse oximeter value, trends or correlations of any of the above over time, medical history, medication data, clinical notes, and hospital ward location is taught in the Detailed Description in ¶ 0060-67 and ¶ 0113 (teaching on the clinical variables for the current patient including time-series data related to the patient's clinical diagnosis, treatment administration, progress notes, care plan information, lab/pathology reports, health history, heart rate, blood pressure, patient location, etc.).
As per claim 55, the combination of Cossler, Dodd, and Taylor teach on all of the limitations of claim 1. Cossler also teaches:
the method of claim 1, wherein the plurality of characteristics of the candidate patient include at least one of heart rate or blood pressure, or a combination of both is taught in the Detailed Description in ¶ 0124 (teaching on the current patient data including health rate and blood pressure).

As per claim 49, Cossler teaches on the following:
generating and iteratively training a machine-learned prediction model is taught in the Detailed Description in ¶ 0103-106 (teaching on a supervised machine learning model for predicting timing and dosage of certain administered pharmaceuticals for patient);
said dataset including: training clinical variables for the plurality of patients is taught in the Detailed Description in ¶ 0053, ¶ 0103, and ¶ 0106 (teaching on a machine learning model utilizing past patient training data including clinical variables for the training set);
the training clinical variables for a respective patient at a given time indicative of a sepsis progression state of the respective patient at the given time, and is taught in the Detailed Description in ¶ 0053-54, ¶ 0059, ¶ 0067, and ¶ 0032 (teaching on the clinical variables for the patient training set including time-series data related to the patient's clinical 
training labels for the plurality of patients, the training labels including at least one positive label for a patient that indicates the drug was effective for the patient's sepsis progression state, and at least one negative label for another patient that indicates the drug was not effective is taught in the Detailed Description in ¶ 0059, ¶ 0082-84, ¶ 0200, and ¶ 0077 (teaching on training labels for the patient training set including positive or negative (erroneous) treatment outcomes - Examiner is interpreting effective under the definition of "fulfilling a specified function in fact, though not formally acknowledged as such", therefore an effective drug would fulfill the function of ensuring a positive outcome);
determining, for each time of a series of times, the candidate patient's clinical variables is taught in the Detailed Description in ¶ 0037, ¶ 0060-61, ¶ 0102, ¶ 0106, and ¶ 0182 (teaching on receiving current time-series patient clinical data for determination of ideal treatment schedule);
wherein the candidate patient's clinical variable information for the time includes, or can be used to determine, a plurality of characteristics of the candidate patient that are indicative of the candidate patient's sepsis progression state at the time is taught in the Detailed Description in ¶ 0049, ¶ 0102, and ¶ 0161 (teaching on the clinical variables for the current patient including time-series data related to the patient's clinical diagnosis, treatment administration, progress notes, care plan information, and lab/pathology report data which may all necessarily indicate disease progression of the patient at a given time);
applying, for each time of the series of times, the machine-learned prediction model... to the plurality of characteristics of the candidate patient to generate a series of predictive values for the candidate patient is taught in the Detailed Description in ¶ 0035-36, ¶ 0030-31, ¶ 0059, and ¶ 0102-106 (teaching on a supervised machine learning model for predicting real-time risk levels associated timing and dosage of certain administered pharmaceuticals over a time series for the current patient using continually updated patient clinical information);
the machine-learned prediction model coupled to receive the plurality of characteristics of the candidate patient at a respective time and output a predictive value indicating whether the drug will be effective for treating sepsis at the respective time; and is taught in the Detailed Description in ¶ 0035-36, ¶ 0030-31, ¶ 0059, and ¶ 0102-104 (teaching on the machine learning model predicting a risk level associated with an event wherein a clinically significant event includes the administering of a particular pharmaceutical at a particular time; a high risk level would indicate a drug is necessary to administer at the given time to ensure a positive outcome for the patient - Examiner is interpreting effective under the definition of "fulfilling a specified function in fact, though not formally acknowledged as such", therefore an effective drug would fulfill the function of ensuring a positive outcome); -AND-
obtaining an appropriate drug treatment regimen based on the predictive values from the machine-learned prediction model is taught in the Detailed Description in ¶ 0061, ¶ 0117, and ¶ 0195 (teaching on utilizing the risk level assessment to prompt the performance of administering certain pharmaceuticals at a specific timing and/or dosage for the current patient).
Cossler fails to teach the following limitation of claim 49; Dodd, however, does teach:
configured as a gradient boosted decision tree is taught in the § 2. Method on p. 285 and § I. Introduction on p. 285 (teaching on utilizing a gradient boosted decision tree model for determining treatment effectiveness).
One having ordinary skill in the art at the time the invention was filed would combine the machine learning method for determining timing and dosage of certain administered pharmaceuticals of Cossler with the gradient boosted decision tree model of Dodd with the motivation of utilizing a “more accurate prediction than a single decision tree” (Dodd in the § I. Introduction on p. 285).
Cossler and Dodd fail to teach the following limitation of claim 49; Taylor, however, does teach:
a method of determining a drug treatment regimen for treating a candidate patient having sepsis, the method comprising is taught in the § Discussion on p. 274 and § Introduction on p. 270 (teaching on a machine learning model utilizing past patient training data to predict outcomes for patient's diagnosed with sepsis (the species to the generic disease genus) specifically providing clinicians real-time, actionable, prognostic information to assist in decision-making); -AND-
wherein the machine-learned prediction model is trained using a dataset of acquired classified anonymized patient health record data obtained from a plurality of patients previously having sepsis is taught in the § Study Protocol: Data Set Creation and Definitions on p. 271, § Discussion on p. 274, Table 1 on p. 272, and Data Supplement S2 (teaching a machine learned model trained on collected, identified and abstracted (wherein data abstraction is treated as synonymous to anonymized as the abstracted characteristic structured data elements in Table 1 & Data Supplement S2 do not include any identifying patient information) past patient training data obtained from past patient's diagnosed and treated for sepsis).

As per claim 50, the combination of Cossler, Dodd, and Taylor teach on all of the limitations of claim 49. Cossler also teaches:
the method of claim 49, wherein the obtained information appropriate drug treatment regimen includes at least one of the timing of the administration of the drug, or the dosage of the drug is taught in the Detailed Description in ¶ 0082-84, ¶ 0095, ¶ 0061, and ¶ 0034-36 (teaching on a machine learning method for determining timing and dosage of certain administered pharmaceuticals).
As per claim 51, the combination of Cossler, Dodd, and Taylor teach on all of the limitations of claim 49. Cossler also teaches:
the method of claim 49, wherein the machine-learned prediction model obtains data from an electronic health records system, and is configured to compare the candidate patient's determined clinical variable data in real time to the dataset of acquired classified anonymized patient health record data is taught in the Detailed Description in ¶ 0084 (teaching on the treatment recommendation system integration with patient electronic health record system wherein when the treatment recommendation is determined automatically (treated as synonymous to real time)).
As per claim 56, the combination of Cossler, Dodd, and Taylor teach on all of the limitations of claim 49. Cossler also teaches:
the method of claim 49, further comprising responsive to generating a predictive value of the candidate patient at a particular time, displaying an alert on a device that the candidate patient is displaying physiological signals consistent with successful drug administration is taught in the Detailed Description in ¶ 0034, ¶ 0072, ¶ 0154, and ¶ 0124 (teaching on a graphical user interface for displaying a complete timeline picture of the events, including drug administration, of a course of the current patient's care from the time of admittance to a current point in time wherein the feedback includes unsuccessful drug administration - note that under MPEP § 2144.06(II) the use of an alert for a unsuccessful drug administration is a substitution of an equivalent known for the same [assumed] purpose of updating the provider on the drug administration status (no rational for the alert is provided in the instant claim's Specification)).
As per claim 57, the combination of Cossler, Dodd, and Taylor teach on all of the limitations of claim 49. Cossler also teaches:
the method of claim 49, wherein the plurality of characteristics of the candidate patient include at least one of heart rate or blood pressure, or a combination of both is taught in the Detailed Description in ¶ 0124 (teaching on the current patient data including health rate and blood pressure).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cossler et al. (US Patent App No 2018/0182475)[hereinafter Cossler] in view of Seetal Dodd et al., Application of the Gradient Boosted method in randomised clinical trials: Participant variables that contribute to depression treatment efficacy of duloxetine, SSRIs or placebo, 168 J of Affective Disorders 284-293 (2014)[hereinafter Dodd] in further view of Taylor et al., Prediction of In-hospital Mortality in Emergency Department Patients With Sepsis: A Local Big Data–Driven, Machine Learning Approach, 23(3) ACADEMIC EMERGENCY MEDICINE 269-278 Question - Sensitivity and specificity: Are they measures of validity or reliability, ResearchGate (Answered on June 6, 2014)[hereinafter ResearchGate]
As per claim 9, the combination of Cossler, Dodd, and Taylor discloses all of the limitations of claim 1. The combination of Cossler, Dodd, and Taylor fails to teach on the limitation of claim 9. However, ResearchGate does discloses the following:
the method of claim 1, wherein the classified anonymized patient health record data includes an operating point that balances measurements of specificity and sensitivity in order to effectively treat as many patients as possible, or maximize the effect of a drug in a patient population is taught in the David Martin Ward Powers response on p. 2 dated June 6, 2014 (teaching on using an optimized operating point for maximizing the leeway of both the sensitivity and specificity).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method for determining the timing of drug treatment administration by comparing a current patient to past patient data of Cossler, Dodd, and Taylor to include an operating point for balancing the specificity and sensitivity of the treatment suggestions as taught by ResearchGate with the motivation of “determin[ing] diagnostic power i.e. validity and reliability of a test” (ResearchGate at Prasanta Mahapatra response on p. 2 dated May 5, 2014).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cossler et al. (US Patent App No 2018/0182475)[hereinafter Cossler] in view of Seetal Dodd et al., Application of the Gradient Boosted method in randomised clinical trials: Participant variables that contribute to depression treatment efficacy of duloxetine, SSRIs or placebo, 168 J of Affective Disorders 284-293 (2014)[hereinafter Dodd] in further view of Taylor et al., Prediction of In-hospital Mortality in Emergency Department Patients With Sepsis: A Local Big Data–Driven, Machine Learning Approach, 23(3) ACADEMIC EMERGENCY MEDICINE 269-278 Changes in Toxicity and Effectiveness with Timing of Drug Administration, 26(14) DRUG SAFETY 999-1010 (2003)[hereinafter Ohdo].
As per claim 10, the combination of Cossler, Dodd, and Taylor discloses all of the limitations of claim 1. The combination of Cossler, Dodd, and Taylor fails to teach on the limitation of claim 10. However, Ohdo does discloses the following:
the method of claim 1, wherein appropriate timing of the administration of the drug treatment reduces drug toxicity or improves the drug's efficacy is taught in the Abstract on p. 1 (teaching on the timing of a drug's administration reducing the toxicity to the patient).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method for determining the timing of drug treatment administration by comparing a current patient to past patient data of Cossler, Dodd, and Taylor to include timing taking into account drug toxicity as taught by Ohdo with the motivation of “increasing the efficiency of pharmacotherapy is the administration of drugs at times at which they are most effective and/or best tolerated” (Ohdo at the Abstract on p. 1).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cossler et al. (US Patent App No 2018/0182475)[hereinafter Cossler] in view of Seetal Dodd et al., Application of the Gradient Boosted method in randomised clinical trials: Participant variables that contribute to depression treatment efficacy of duloxetine, SSRIs or placebo, 168 J of Affective Disorders 284-293 (2014)[hereinafter Dodd] in further view of Taylor et al., Prediction of In-hospital Mortality in Emergency Department Patients With Sepsis: A Local Big Data–Driven, Machine Learning Approach, 23(3) ACADEMIC EMERGENCY MEDICINE 269-278 (March 2016)[hereinafter Taylor] in further view of Amish Barochia et al., Eritoran tetrasodium (E5564) Treatment for Sepsis: Review of Preclinical and Clinical Studies, 7(4) EXPERT OPIN DRUG METAB TOXICOL. 479–494 (April 2011)[hereinafter Barochia].

the method of claim 1, wherein the drug is resatorvid, eritoran, CytoFab, trigriluzole, or a 5-HT4 agonist is taught in the Eritoran tetrasodium § 2.4 Pharacodynamics on p. 3 (teaching on the administration timing of eritoran affecting the therapeutic value of the drug).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method for determining the timing of drug treatment administration by comparing a current patient to past patient data of Cossler, Dodd, and Taylor to include treating with either resatorvid, eritoran, CytoFab, trigriluzole, or a 5-HT4 agonist as taught by Barochia. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of the specific treatment, eritoran, of Barochia for general drug treatment to be administered of Cossler, Dodd, and Taylor. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Response to Affidavit/Declaration
The declaration under 37 CFR 1.132 filed 24 January 2022 is sufficient to overcome the claims 1-5, 8-11, 23, 49-51, and 54-57 based upon Cossler, Dodd, and Oleynik as set forth in the last Office action. However, upon further search and consideration, a new grounds of rejection is made in view of Taylor, as per the rejection above. Taylor specifically teaches on a sepsis prediction method using machine learning models with a plurality of dynamic learning attributes the declaration asserts is not taught in the prior art. 



Response to Arguments
Applicant’s arguments, filed 27 January 2022 with respect to 35 USC § 103 have been have been fully considered and are persuasive, in part, regarding the specific teaching of the species of “sepsis”. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Taylor, as per the rejection above.
Applicant also asserts that Cossler does not disclose the specific structure of the training dataset – specifically clinical variables for training patient data including at least one positive (drug was effective) and one negative (drug was not effective). Examiner maintains that due to the high level of generality of the broadest reasonable interpretation of "effective", Cossler reads on an effective treatment under the definition of “fulfilling a specified function in fact, though not formally acknowledged as such", as an effective drug would fulfill the function of ensuring a positive outcome. Examiner pointed applicants more specifically to ¶ 0102-106 of Cossler. 
Applicant asserts that a machine learning model, specifically a gradient boosted decision tree, for predicting a risk level associated with an event wherein a clinically significant event includes the administering of a particular pharmaceutical at a particular time to treat a generic disease genus as taught by Cossler, Dodd, and Oleynik would have unexpected results when used for the specific species of sepsis. Without conceding that the combination of Cossler, Dodd, and Oleynik would produce unexpected results when applied to sepsis treatment planning, Examiner has withdrawn the prior rejection and has provided the new prior art, Taylor, to teach on the specific species. 

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.J./ Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626